RENDERED: AUGUST 19, 2022; 10:00 A.M.
                       NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2021-CA-1106-MR

DERICK SHEPHERD                                                     APPELLANT


                 APPEAL FROM BULLITT CIRCUIT COURT
v.              HONORABLE MONICA K. MEREDITH, JUDGE
                        ACTION NO. 16-CI-00103


COMMONWEALTH OF KENTUCKY,
CABINET FOR HEALTH AND
FAMILY SERVICES; AND AMY
FUNK                                                                 APPELLEES


                                   OPINION
                                  AFFIRMING

                                  ** ** ** ** **

BEFORE: DIXON, LAMBERT, AND L. THOMPSON, JUDGES.

THOMPSON, L., JUDGE: Derick Shepherd (“Appellant”) appeals from an order

of the Bullitt Circuit Court, Family Division, holding him in contempt and

establishing a child support arrearage and repayment plan. Appellant argues that

the circuit court erred in holding him in contempt, and in continuing ongoing
examination of his child support payment status. After careful review, we find no

error and affirm the order on appeal.

                   FACTS AND PROCEDURAL HISTORY

             On March 3, 2021, the Commonwealth of Kentucky, Cabinet for

Health and Family Services (“Appellee”) filed a motion in Bullitt Circuit Court on

behalf of Amy Funk to hold Appellant in contempt based on his failure to pay child

support. In support of the motion, Appellee alleged that Appellant accrued a child

support arrearage of $568.78 as of January 31, 2021.

             Appellant was found to be indigent, and he received appointed

counsel. A hearing on Appellee’s motion was conducted on June 15, 2021, where

evidence was presented that Appellant owed a child support arrearage of $271.95

as of May 31, 2021. Appellant had a monthly child support obligation of $284.39

as previously ordered by the circuit court, and was, according to Appellee, $240.73

in arrears at the time of the hearing. Evidence was adduced that Appellant had a

larger arrearage in the past but had made several payments to reduce the balance,

including two payments of $600.00 and one payment of $550.00. An employee of

the Bullitt County Attorney’s Office testified that Appellant made his June 2021

payment as required. Appellant, through counsel, argued that he was in substantial

compliance with the child support order because he was less than one month in

arrears.


                                        -2-
             After considering the testimony and documentary evidence, the circuit

court determined that, though Appellant was unemployed at the time, he continued

to make some payments. As he was chronically in arrears, the circuit court found

Appellant to be in contempt for failure to meet his monthly child support

obligation. The court sentenced Appellant to 30 days in jail, to be conditionally

discharged if Appellant remained current on his obligation. The court found that it

would still have to review Appellant’s status monthly “because I think that’s what

it’s going to take.” The matter was reviewed on July 20, 2021, at which time

Appellant was 12 cents in arrears. The court scheduled another review for the

following month, and this appeal followed.1

                             STANDARD OF REVIEW

             We review a contempt order arising from the failure to pay child

support for abuse of discretion. Commonwealth, Cabinet for Health and Family

Services v. Ivy, 353 S.W.3d 324, 332 (Ky. 2011) (citation omitted). “[W]e apply

the clear error standard to the underlying findings of fact.” Id. (citation omitted).

                          ARGUMENTS AND ANALYSIS

             Appellant argues that the Bullitt Circuit Court, Family Division, erred

in finding him in contempt for failing to pay child support. He asserts that the



1
 Appellant filed another appeal in this matter with case number 2021-CA-1218-MR. On
February 9, 2022, that appeal was ordered dismissed as duplicative.

                                           -3-
court erred in failing to conclude that he is in substantial compliance with the

court’s child support order. Appellant notes that though he was somewhat less

than one month in arrears when the contempt order was rendered, the following

month he was only 12 cents in arrears which constitutes substantial compliance

with the child support order. Having substantially complied, Appellant maintains

that ongoing monthly review of his compliance and possibility of jail time is not

warranted.

             Appellant also argues that if the payment he made in June 2021 was

applied to his arrearage rather than to his June obligation, he would not have had

an arrearage and would have still had the remainder of the month to make his June

payment. The focus of Appellant’s argument is that as he is in substantial

compliance with the court’s child support order, he should not be subjected to

ongoing monthly reviews with the threat of jail time looming if he misses future

payments. While acknowledging that he has been inconsistent in meeting his child

support obligation, he maintains that he does make payments when he is able and

often in amounts larger than his monthly obligation. He states that he is not

employed, has had multiple surgeries, and is disabled. He seeks an opinion

reversing the order on appeal. Appellee has not filed a responsive brief.

                   A trial court, of course, has broad authority to
             enforce its orders, and contempt proceedings are part of




                                         -4-
                that authority. KRS[2] 403.240, moreover, provides that a
                party’s noncompliance with a support or custody decree
                “shall constitute contempt of court,” and shall be
                addressed as such.

                ...

                       Contempt sanctions are classified as either
                criminal or civil depending on whether they are meant to
                punish the contemner’s noncompliance with the court’s
                order and to vindicate the court’s authority and dignity,
                or are meant to benefit an adverse party either by
                coercing compliance with the order or by compensating
                for losses the noncompliance occasioned. . . .

                       In a civil contempt proceeding, the initial burden is
                on the party seeking sanctions to show by clear and
                convincing evidence that the alleged contemnor has
                violated a valid court order. If the party is seeking
                compensation, it must also prove the amount. Once the
                moving party makes out a prima facie case, a
                presumption of contempt arises, and the burden of
                production shifts to the alleged contemnor to show,
                clearly and convincingly, that he or she was unable to
                comply with the court’s order or was, for some other
                reason, justified in not complying. This burden is a
                heavy one and is not satisfied by mere assertions of
                inability. The alleged contemnor must offer evidence
                tending to show clearly that he or she made all
                reasonable efforts to comply. If the alleged contemnor
                makes a sufficient showing, then the presumption of
                contempt dissolves and the trial court must make its
                determination from the totality of the evidence, with the
                ultimate burden of persuasion on the movant.


Ivy, 353 S.W.3d at 332 (citations omitted).


2
    Kentucky Revised Statutes.

                                            -5-
             In the matter before us, Appellant was subjected to civil rather than

criminal contempt, as the sanction was intended to benefit Ms. Funk by coercing

Appellant’s compliance with the court’s orders rather than merely punishing

Appellant to vindicate the court’s authority and dignity. Ms. Funk, through the

Cabinet, met her initial burden under Ivy by demonstrating via clear and

convincing evidence that Appellant violated a valid child support order. Appellant

does not contest that he was in arrears on his child support obligation at the time

the contempt order was rendered. The burden then shifted to Appellant to show,

clearly and convincingly, that he was unable to comply with the court’s order or

was, for some other reason, justified in not complying. Id. Appellant had the

heavy burden of showing by clear and convincing evidence that he made all

reasonable efforts to comply, and this burden was not satisfied by mere assertions

of inability. Id.

                                  CONCLUSION

             Having closely examined the record and the law, we find no abuse of

discretion in the Bullitt Circuit Court’s conclusion that Appellant did not meet the

heavy burden of demonstrating that he made all reasonable efforts to comply with

the court’s child support order. The record establishes that though Appellant made

substantial strides toward paying off the arrearage, he was nevertheless still behind

on his obligation when the order on appeal was entered. He does not contest this


                                         -6-
fact. The record also demonstrates that Appellant was delinquent on his child

support obligation both before and after the entry of the order on appeal. We find

no basis for concluding that the circuit court’s ongoing review of Appellant’s child

support payment status, even with the threat of jail time for noncompliance, is

overly burdensome or otherwise improper. For these reasons, we affirm the order

of the Bullitt Circuit Court.



             ALL CONCUR.



 BRIEF FOR APPELLANT:                     NO BRIEF FOR APPELLEES.

 Steven J. Buck
 Kayley V. Barnes
 Frankfort, Kentucky




                                        -7-